Two questions are presented in the motion for rehearing: First, it is urged that this court was in error in holding that the bills of exception bringing forward appellant's objection to oral testimony touching the contents of the alleged forged check were insufficient to manifest error. In the second place, it is insisted that we were in error in holding that the failure of the trial judge to submit an instruction covering the law of circumstantial evidence did not constitute reversible error.
We have again examined the bills of exception relating to oral testimony relative to the contents of the alleged forged check. After setting out the testimony of the witnesses, it is recited in the bills of exception that appellant objected on the ground that the state had not laid a proper predicate for the introduction of oral testimony by serving notice upon appellant to produce the check which was alleged in the indictment to be in his possession. No statement over the signature of the trial judge is found in the bills supporting the grounds of objection. A mere statement of a ground of objection in a bill of exception is not a certificate of the judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. Branch's Annotated Penal Code, sec. 209; Edelen v. State,103 Tex. Crim. 562, 281 S.W. 1078; Buchanan v. State,107 Tex. Crim. 559, 298 S.W. 569. It is clear that the trial court did no more when he signed the bills of exception as presented than to certify that appellant objected on the ground that proper notice was not given. The legal presumption is that the ruling of the trial court was correct, unless the bill of exception shows otherwise. Buchanan v. State, supra. There being nothing in the bills apprising this court that notice was not given, we must indulge the presumption that the ruling of the trial court was correct.
We deem it unnecessary to again discuss the testimony in connection with appellant's exception to the charge of the court for its failure to *Page 128 
embrace an instruction covering the law of circumstantial evidence. We think this matter was correctly decided in the original opinion.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.